





Exhibit 10.1
SECOND AMENDMENT TO AMENDED AND RESTATED
TERM LOAN AGREEMENT
SECOND AMENDMENT (this “Amendment”), dated as of April 3, 2018, among CDW LLC,
an Illinois limited liability company (the “Borrower”), each of the other Loan
Parties, the Consenting Lenders and the Replacement Lenders (in each case, as
defined below) executing this Amendment on the signature pages hereto, and
Barclays Bank PLC, in its capacity as Administrative Agent under the Credit
Agreement.
WHEREAS, the parties hereto (other than the Replacement Lenders) are party to an
Amended and Restated Term Loan Agreement, dated as of August 17, 2016 (as
amended by the First Amendment to Amended and Restated Term Loan Agreement,
dated as of February 28, 2017, and as otherwise heretofore modified and
supplemented and in effect on the date hereof, the “Credit Agreement”);
WHEREAS, the terms used herein, including in the preamble and recitals hereto,
not otherwise defined herein or otherwise amended hereby shall have the meanings
ascribed thereto in the Credit Agreement;
WHEREAS, the parties hereto desire to amend the Credit Agreement in certain
respects as set forth herein;
WHEREAS, each Lender party to the Credit Agreement immediately prior to the
effectiveness of this Amendment which is executing a counterpart of this
Amendment (each, a “Consenting Lender”) desires to consent to the amendments set
forth herein through electing either (a) Option A, as defined below or (b)
Option B, as defined below;
WHEREAS, each Lender that does not desire to consent to the amendments set forth
herein by electing Option A or Option B (each, a “Non-Consenting Lender”) wishes
to cease to be a party to the Credit Agreement as a “Lender” thereunder; and
WHEREAS, each Lender that is either not a party to the Credit Agreement
immediately prior to the effectiveness of this Amendment or that is increasing
its Term Loans under the Credit Agreement in connection with an assignment from
a Non-Consenting Lender, and which is executing a counterpart of this Amendment
(each, a “Replacement Lender”) wishes to consent to the amendments set forth
herein.
NOW, THEREFORE, the parties hereto agree that the Credit Agreement shall be
amended as set forth herein, and the parties hereto otherwise agree as follows:
SECTION 1.Definitions. Except as otherwise defined herein, terms defined in the
Credit Agreement are used herein as defined therein.
SECTION 2.Amendments. Effective as of the Amendment Effective Date (as defined
below), the Credit Agreement is hereby amended as follows:
2.01.    General; Replacement Lenders. References in the Loan Documents to “this
Agreement” or the “Credit Agreement” or the like (and indirect references such
as “hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be
references to the Credit Agreement as amended hereby. Each Replacement Lender
shall be deemed to be a “Lender” under and for all purposes of the Credit
Agreement and each reference therein to “Lender” shall be deemed to include such
Replacement Lender. This Amendment shall additionally constitute a “Loan
Document”.
2.02.     Other Amendments.
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in proper alphabetical sequence:
“LCT Election” shall have the meaning assigned to such term in Section 1.09.
“LCT Test Date” shall have the meaning assigned to such term in Section 1.09.
“Limited Condition Transaction” shall mean an acquisition or other Investment
permitted hereunder that the Borrower or one or more of its Restricted
Subsidiaries is contractually committed to consummate and the consummation of
which is not conditioned on the availability of, or on obtaining, third party
financing (it being understood that such commitment may be subject to other
conditions precedent, which conditions precedent may be amended, satisfied or
waived in accordance with the terms of the applicable agreement).





--------------------------------------------------------------------------------







“Second Amendment” shall mean that certain Second Amendment to this Agreement,
dated as of April 3, 2018, among the Borrower, each of the other Loan Parties,
the Consenting Lenders and the Replacement Lenders (each as defined therein) and
the Administrative Agent.
“Second Amendment Effective Date” shall mean April 3, 2018.
(b)The definition of “Applicable Percentage” in Section 1.01 of the Credit
Agreement is hereby amended to read in its entirety as follows:
“Applicable Percentage” shall mean, for any day, (a) with respect to any
Eurodollar Term Loan, (i) prior to the First Amendment Effective Date, 2.25% per
annum, (ii) on and after the First Amendment Effective Date but prior to the
Second Amendment Effective Date, 2.00% per annum, and (iii) on and after the
Second Amendment Effective Date, 1.75% per annum, and (b) with respect to any
ABR Term Loan, (i) prior to the First Amendment Effective Date, 1.25% per annum,
(ii) on and after the First Amendment Effective Date but prior to the Second
Amendment Effective Date, 1.00% per annum, and (iii) on and after the Second
Amendment Effective Date, 0.75% per annum.
(c)Clause (d) of Section 2.12 of the Credit Agreement is hereby amended to read
in its entirety as follows:
“In the event that all or any portion of the Term Loans are repaid, prepaid
(which shall be deemed for these purposes to include any assignments pursuant to
Section 2.21(a)), replaced, repriced or effectively refinanced, in each case, in
connection with a Repricing Transaction on or prior to the date that is six
months after the Second Amendment Effective Date, such repayment, prepayment,
replacement, repricing or refinancing shall be made at 101% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. Such applicable
amount shall be due and payable on the date of such repayment, prepayment,
replacement, repricing or effective refinancing (whether or not an Event of
Default is occurring) and shall be a condition precedent to the effectiveness of
any applicable amendment contemplated by, or transaction pursuant to, Sections
2.21(a), 2.23 or 2.24, in each case, to the extent in connection with a
Repricing Transaction on or prior to the date that is six months after the
Second Amendment Effective Date.”
(d)Clause (xxii) of Section 6.03(b) of the Credit Agreement is hereby amended to
read in its entirety as follows:
“(xxii) additional Restricted Payments, so long as, both immediately before and
after giving effect to the declaration and making thereof, on a pro forma basis,
the Total Net Leverage Ratio shall be less than 3.75 to 1.00;”
(e)Article 1 of the Credit Agreement is hereby amended by adding the following
new Section 1.09 immediately after Section 1.08 therein:
“SECTION 1.09.    Limited Condition Transactions. Notwithstanding anything to
the contrary contained in this Agreement (for the avoidance of doubt, including
Section 2.22 and Section 4.01) or in any other Loan Document, for purposes of
(i) determining compliance with any provision of this Agreement which requires
calculation of the Consolidated Non-Guarantor Debt Ratio, the Senior Secured Net
Leverage Ratio, the Total Interest Coverage Ratio or the Total Net Leverage
Ratio, (ii) determining whether a Default or Event of Default has occurred and
is continuing or would result, (iii) determining the accuracy of any
representation or warranty or (iv) testing availability under baskets set forth
in this Agreement, in each case in connection with the consummation of a Limited
Condition Transaction, the date of determination shall, at the Borrower’s
election (an “LCT Election”), be the date on which the definitive agreements for
such Limited Condition Transaction are entered into (such date, the “LCT Test
Date”) immediately after giving pro forma effect to such Limited Condition
Transaction and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they occurred at the beginning of the applicable test period;
provided that if the Borrower elects to determine the absence of a Default or
Event of Default on the LCT Test Date, then the consummation of the Limited
Condition Transaction shall be conditioned on the absence of any Event of
Default under Section 7.01(b), (c), (g) or (h). For the avoidance of doubt, if
any of such ratios or amounts are exceeded as a result of fluctuations in such
ratio or amount, at or prior to the consummation of any Limited Condition
Transaction, such ratios or amounts will not be deemed to have been exceeded as
a result of such fluctuations solely for purposes of determining whether such
Limited Condition Transaction is permitted to be consummated hereunder;





--------------------------------------------------------------------------------







provided that if the Borrower has made an LCT Election, then in connection with
any calculation of any ratio, test or basket availability with respect to any
transaction following the relevant LCT Test Date and prior to the earlier of the
date on which such Limited Condition Transaction is consummated or the date that
the definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, for purposes
of determining whether such subsequent transaction is permitted hereunder, any
such ratio, test or basket shall be required to be satisfied on a pro forma
basis, assuming such Limited Condition Transaction and other transactions in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) have been consummated.
SECTION 3.Representations and Warranties. The Borrower represents and warrants
to the Lenders that the representations and warranties set forth in Article III
of the Credit Agreement and in each other Loan Document are true and correct in
all material respects on and as of the date hereof with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they were true
and correct in all material respects as of such earlier date.
SECTION 4.Conditions Precedent. The amendments to the Credit Agreement
contemplated hereby shall become effective as of the date hereof (the “Amendment
Effective Date”), upon the satisfaction of the following conditions precedent:
(a)The Administrative Agent shall have received duly executed and delivered
counterparts (or written evidence thereof reasonably satisfactory to the
Administrative Agent, which may include electronic transmission of, as
applicable, a signed signature page) of this Amendment from (i) each Loan Party,
(ii) the Consenting Lenders representing the Required Lenders under the Credit
Agreement (as in effect immediately prior to the effectiveness of this
Amendment) and (iii) each Replacement Lender.
(b)At the time of and immediately after the Amendment Effective Date, no Default
or Event of Default shall have occurred and be continuing.
(c)The representations and warranties set forth in Article III of the Credit
Agreement and in each other Loan Document shall be true and correct in all
material respects on and as of the Amendment Effective Date with the same effect
as though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date.
(d)The Administrative Agent shall have received (i) evidence satisfactory to it
that the outstanding principal amount of and accrued and unpaid interest on the
Term Loans of, and all other amounts owing under or in respect of, the Credit
Agreement to any Non-Consenting Lender shall have been (or shall simultaneously
be) paid to such Non-Consenting Lender in accordance with Section 2.21(a) of the
Credit Agreement and (ii) duly executed (or shall have received such other
information as it may require to process) Assignment and Acceptances in
accordance with Section 2.21(a) in respect of each Non-Consenting Lender’s Term
Loans.
(e)The Administrative Agent shall have received evidence satisfactory to it that
each Consenting Lender electing Option B shall have received (or shall
simultaneously receive), in consideration of the assignments set forth in
Section 5(b), payment of an amount equal to the outstanding principal amount of
and accrued and unpaid interest on its Term Loans so assigned.
(f)The Administrative Agent shall have received (i) a copy of the articles of
organization, including all amendments thereto, of the Borrower, certified as of
a recent date by the Secretary of State of the state of its organization, and a
certificate as to the good standing of the Borrower as of a recent date, from
such Secretary of State or similar Governmental Authority and (ii) an Officer’s
Certificate of the Secretary or Assistant Secretary of the Borrower dated the
Amendment Effective Date and certifying (A) that attached thereto is a true and
complete copy of the limited liability company agreement of the Borrower as in
effect on the Amendment Effective Date, (B) that attached thereto is a true and
complete copy of resolutions duly adopted by the Governing Board of the Borrower
authorizing the execution, delivery and performance of this Amendment, and that
such resolutions have not been modified, rescinded or amended and are in full
force and effect, (C) that the articles of organization of the Borrower have not
been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above, and (D) as
to the incumbency and specimen signature of each officer executing this
Amendment on behalf of the Borrower and countersigned by another officer as to
the incumbency and specimen signature of the Secretary or Assistant Secretary
executing the certificate pursuant to clause (ii) above.





--------------------------------------------------------------------------------







(g)The Administrative Agent shall have received an Officer’s Certificate, dated
the Amendment Effective Date and signed by a Financial Officer of the Borrower,
certifying compliance with the conditions precedent set forth in paragraphs (b)
and (c) of this Section 4.
(h)The Administrative Agent and the Arrangers shall have received all fees and
other amounts due and payable on or prior to the Amendment Effective Date,
including, to the extent invoiced at least three Business Days prior to the
Amendment Effective Date, reimbursement or payment of all reasonable
out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder or under any other Loan Document or as may have been separately agreed
by the Borrower with the Arrangers.
SECTION 5.Consent Options; Assignments; No Breakage.
(a)As described in the Memorandum for Lenders dated March 19, 2018 posted to
Lenders in connection with this Amendment (the “Memorandum”), Consenting Lenders
may elect either (a) a consent and cashless roll as described in the Memorandum
(“Option A”) or (b) a consent and reassign as described in the Memorandum (the
“Option B”). Election of either Option A or Option B shall be made by each
Consenting Lender by indicating its election as to all of its Term Loans on the
signature page hereto. Any Consenting Lender executing a signature page hereto
but not indicating its election will be treated as electing Option A as to all
of its Term Loans.
(b)For the consideration specified in Section 4(e) above, each Consenting Lender
electing Option B (each, an “Assignor”) hereby irrevocably sells and assigns to
Morgan Stanley Senior Funding, Inc. (the “Assignee”), and the Assignee hereby
irrevocably purchases and assumes from the respective Assignors, subject to and
in accordance with the Credit Agreement and the Standard Terms and Conditions
for Assignment and Acceptance set forth in the form of Assignment and Acceptance
attached as Exhibit A to the Credit Agreement, as of the Second Amendment
Effective Date (i) all of the respective Assignor’s rights and obligations as a
Lender under the Credit Agreement and any other documents or instruments
delivered pursuant thereto to the extent related to 100% of all of such
outstanding rights and obligations of such Assignor under the Term Loan Facility
(including, without limitation, guarantees included in the Term Loan Facility)
and (ii) to the extent permitted to be assigned under applicable law, all
claims, suits, causes of action and any other right of such Assignor (in its
capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above.
(c)The parties hereto agree that no amount shall be payable under Section 2.16
of the Credit Agreement in connection with the assignments contemplated by this
Section 5.
SECTION 6.Non-Consenting Lenders.
The parties hereto acknowledge that pursuant to Section 2.21(a) of the Credit
Agreement, the Borrower may, upon notice to the Administrative Agent and any
Non-Consenting Lender, cause such Non-Consenting Lender to assign, at par, 100%
of its outstanding Term Loans plus any accrued and unpaid interest on such Term
Loans to one or more Replacement Lenders in accordance with the provisions of
Section 9.04 of the Credit Agreement, and each Non-Consenting Lender has
authorized the Administrative Agent to execute and deliver such documentation on
behalf of such Lender as may be required to give effect to such assignment.
Subject to the satisfaction of the conditions precedent specified in Section 4
above, but effective as of the Amendment Effective Date, each Non-Consenting
Lender shall cease to be, and shall cease to have any of the rights and
obligations of, a “Lender” under the Credit Agreement (except for those
provisions that provide for their survival, which provisions shall survive and
remain in full force and effect for the benefit of the Non-Consenting Lenders).
SECTION 7.Acknowledgement and Ratification.
The Borrower and each other Loan Party hereby acknowledges that it has reviewed
the terms and provisions of this Amendment and consents to the modifications
effected pursuant to this Amendment. The Borrower and each other Loan Party
hereby confirms that each Loan Document, as amended hereby, to which it is a
party or otherwise bound and all collateral encumbered thereby will continue to
guarantee or secure, as the case may be, to the fullest extent possible in
accordance with the Loan Documents, as amended hereby, the payment and
performance of all Obligations, and confirms its grants to the Collateral Agent
of a continuing lien on and security interest in and to all collateral as
collateral security for the prompt payment and performance in full when due of
the Obligations. The Borrower and each other Loan Party hereby agrees and admits
that as of the date hereof it has no defenses to or offsets against any of its
obligations to the Administrative Agent or any Lender under the Loan Documents.
Each Loan Party other than the Borrower, in its capacity as a Guarantor, hereby
ratifies and confirms its guarantees, pledges, grants and other undertakings
under the Guarantee and Collateral Agreement (as defined in the Credit
Agreement) and the other Loan Documents to which it is a party.





--------------------------------------------------------------------------------







SECTION 8.Reference to and Effect on the Credit Agreement and the Other Loan
Documents.
(a)On and after the Amendment Effective Date, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to the “Credit Agreement”, “thereunder”, “thereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.
(b)Except as specifically amended by this Amendment, the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.
(c)The execution, delivery and performance of this Amendment shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of any Agent or Lender under, the Credit Agreement or any of the
other Loan Documents.
(d)This Amendment shall constitute a Loan Document for all purposes of the
Credit Agreement and shall be administered and construed pursuant to the terms
of the Credit Agreement.
(e)For the avoidance of doubt, the Term Loans of each Consenting Lender and
Replacement Lender on and after the Amendment Effective Date shall not
constitute a new tranche, but shall continue as the same tranche as in existence
immediately prior to the Amendment Effective Date and all Eurodollar Term Loans
and ABR Term Loans shall continue as the same Eurodollar Term Loans in respect
of any then-outstanding Interest Period and ABR Term Loans, in each case, as in
existence immediately prior to the Amendment Effective Date.
Section 9.    Miscellaneous.
9.01.    Instruction; Counterparts. Each Lender by its signature hereto
instructs the Administrative Agent to execute this Amendment. Except as herein
provided, the Credit Agreement and the other Loan Documents shall remain
unchanged and in full force and effect. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Amendment.
9.02.     Expenses; Indemnity. Section 9.05 of the Credit Agreement is hereby
incorporated, mutatis mutandis, by reference as if such section was set forth in
full herein.
9.03.     Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
9.04.     WAIVERS OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE ADMINISTRATIVE
AGENT, THE REPLACEMENT LENDER AND EACH CONSENTING LENDER HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AMENDMENT AND FOR ANY COUNTERCLAIM THEREIN.
9.05.     Jurisdiction; Consent to Service of Process. Section 9.15 of the
Credit Agreement is hereby incorporated, mutatis mutandis, by reference as if
such section was set forth in full herein.


[Signature pages follow]











--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.


BORROWER


CDW LLC




By: /s/ Robert J. Welyki
Name: Robert J. Welyki
Title: Vice President, Treasurer and Assistant Secretary
























































































[Signature Page to Second Amendment to A&R Term Loan Agreement]





--------------------------------------------------------------------------------







GUARANTORS


Acknowledged and accepted:


CDW CORPORATION
CDW DIRECT, LLC
CDW GOVERNMENT LLC
CDW TECHNOLOGIES LLC
CDW LOGISTICS, INC.




By: /s/ Robert J. Welyki
Name: Robert J. Welyki
Title: Vice President, Treasurer and Assistant Secretary


        


















































































[Signature Page to Second Amendment to A&R Term Loan Agreement]





--------------------------------------------------------------------------------







ADMINISTRATIVE AGENT


BARCLAYS BANK PLC




By: /s/ Jeremy Hazan
Name:    Jeremy Hazan
Title:    Managing Director


































































































[Signature Page to Second Amendment to A&R Term Loan Agreement]





--------------------------------------------------------------------------------







LENDERS SIGNATURE PAGES ON FILE WITH ADMINISTRATIVE AGENT


















































































































[Signature Page to Second Amendment to A&R Term Loan Agreement]



